                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MARIE BUTLER,

      Plaintiff,

v.                                                   Case No. 8:19-cv-2771-TPB-TGW

BOB GUALTIERI, in his official
capacity as Sheriff of Pinellas
County, and AMY GEE,
in her individual capacity,

      Defendants.
________________________________/

             ORDER ON MOTIONS FOR SUMMARY JUDGMENT

      This matter is before the Court on “Defendant’s, Bob Gualtieri, as Sheriff of

Pinellas County, in his Official Capacity, Motion for Final Summary Judgment”

(Doc. 97), filed on January 29, 2021, and on “Plaintiff’s Motion for Summary

Judgment on Count One of Her Second Amended Complaint,” filed on February 1,

2021 (Doc. 101). The parties responded in opposition (Docs. 108; 111) and filed

replies (Docs. 118; 119). On April 7, 2021, and April 14, 2021, the Court held a

bifurcated hearing to address the summary judgment motions. Following the

hearing, the parties were permitted to submit written closing arguments. (Docs.

124; 125). After reviewing the motions, responses, replies, evidence, legal

arguments, court file, and the record, the Court finds as follows:




                                      Page 1 of 10
                                      Background

        On January 8, 2019, Plaintiff Marie Butler was arrested for disorderly

intoxication, a second-degree misdemeanor, and was taken to the Pinellas County

Jail. While at booking, Plaintiff was injured when Amy Gee, a deputy at the

Pinellas County Sheriff’s Office (“PCSO”) at that time, performed a takedown on

her. During the takedown, Plaintiff, who was handcuffed behind her back, broke

her left arm. Gee then pulled Plaintiff to her feet by grabbing Plaintiff’s broken

arm. Plaintiff’s husband filed a complaint against Gee with the PCSO

Administrative Investigation Division. The PCSO ultimately determined that Gee’s

use of force was not reasonable, and Gee’s employment was terminated on April 5,

2019.

        Plaintiff now sues Bob Gualtieri, in his official capacity as Sheriff of Pinellas

County, for battery and negligence based on vicarious liability, and for Monell

liability under 42 U.S.C. § 1983. She has moved for summary judgment on Count

One, a supplemental state law battery claim, arguing that no reasonable jury could

find (1) that a battery did not occur, and (2) that Deputy Amy Gee acted in bad

faith, with malicious purpose, or in a manner exhibiting wanton and willful

disregard of human rights, safety, or property. The Sheriff has moved for summary

judgment on Count One, arguing that no reasonable jury could find (1) that a

battery did not occur, and (2) that Deputy Amy Gee did not act in bad faith, with

malicious purpose, or in a manner exhibiting wanton and willful disregard of

human rights, safety, or property. The Sheriff also has moved for summary




                                        Page 2 of 10
judgment on Count Five, Plaintiff’s Monell claim, arguing that Plaintiff has failed to

and cannot establish that the Sheriff had notice of any pattern of similar

constitutional violations.

                                   Legal Standard

      Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

material fact will preclude summary judgment. Id.

      The moving party bears the initial burden of showing that there are no

genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

1260 (11th Cir. 2004). When the moving party has discharged its burden, the

nonmoving party must then designate specific facts showing the existence of

genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

evidence, the nonmoving party’s evidence is presumed to be true and all reasonable

inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

      The standard for cross-motions for summary judgment is not different from

the standard applied when only one party moves for summary judgment. Am.

Bankers Ins. Grp. v. United States, 408 F.3d 1328, 1331 (11th Cir. 2005). The Court




                                      Page 3 of 10
must consider each motion separately, resolving all reasonable inferences against

the party whose motion is under consideration. Id. “Cross-motions for summary

judgment will not, in themselves, warrant the court in granting summary judgment

unless one of the parties is entitled to judgment as a matter of law on facts that are

not genuinely disputed.” United States v. Oakley, 744 F.2d 1553, 1555 (11th Cir.

1984) (quoting Bricklayers Int’l Union, Local 15 v. Stuart Plastering Co., 512 F.2d

1017 (5th Cir. 1975)).

                                       Analysis

Count I – State Law Battery Claim Against Sheriff

      Plaintiff and the Sheriff both seek summary judgment on Plaintiff’s state law

battery claim in Count I. To plead and prove a battery claim, a plaintiff must

establish that the defendant engaged in “the intentional infliction of a harmful or

offensive contact upon the person of another.” Gomez v. Lozano, 839 F. Supp. 2d

1309, 1322 (S.D. Fla. 2012). In the context of a battery claim against a law

enforcement officer, because officers possess a presumption of good faith in Florida,

an officer is only liable for battery if he or she uses excessive force. Id. When

analyzing this type of claim, the court focuses on “whether the amount of force used

was reasonable under the circumstances.” Id. at 1323.

      In this case, the facts are largely undisputed. Indeed, both parties agree that

Gee’s use of force was “unnecessary, unreasonable, excessive, without just cause,

intentional, and without provocation.” Plaintiff has presented sufficient record

evidence to prove that a battery occurred, and the Sheriff concedes that the amount




                                      Page 4 of 10
of force used against Plaintiff was unreasonable. However, the parties contest

whether sovereign immunity precludes Plaintiff’s battery claim.

       “Both federal and Florida law demonstrate that a Florida municipality

retains immunity for acts or omissions of its employees that are committed in ‘bad

faith or with malicious purpose or in a manner exhibiting wanton and willful

disregard of human rights, safety, or property.’” Bussey-Morice v. Kennedy, No.

6:11-cv-970-Orl-36GJK, 2013 WL 71803, at *2 (M.D. Fla. Jan. 7, 2013) (quoting §

768.28(9)(a), F.S.). When considering the application of sovereign immunity here,

the Court examines whether a reasonable jury could find that Gee was acting in bad

faith, with malicious purpose, or in a manner exhibiting wanton or willful disregard

of human rights, safety or property at the time she used force against Plaintiff. 1

       After careful review of the record and case law, the Court concludes that

there is a genuine issue of material fact as to whether Gee’s conduct crossed this

threshold when Gee performed a takedown on Plaintiff, broke her arm, and then

pulled her to her feet using her broken arm. See, e.g., Haberski v. Bufano, 728 F.

App’x 903, 909-10 (11th Cir. 2018) (affirming denial of defense summary judgment

motion after concluding that the facts – when viewed in light most favorable to the

plaintiff as the nonmoving party – demonstrated that the degree of force used by


1 Plaintiff argues that no reasonable jury could find that Gee was acting in bad faith, with
malicious purpose, or in a manner exhibiting wanton and willful disregard of human rights,
safety or property. The Sheriff, on the other hand, contends that no reasonable jury could
find that Gee was not acting in bad faith, with malicious purpose, or in a manner exhibiting
wanton and willful disregard of human rights, safety, or property. Ultimately, if a jury
found that Gee was acting in bad faith, with malicious purpose, or in a manner exhibiting
wanton and willful disregard of human rights, safety, or property, the Sheriff would be
entitled to sovereign immunity and would prevail on his fifth affirmative defense.


                                        Page 5 of 10
officer was unreasonable and sufficiently evidenced that officer acted with wanton

and willful disregard of human rights); Smith-Grimes v. City of West Palm Beach,

No. 11-81201-CIV, 2013 WL 594018, at *4 n.2 (S.D. Fla. Feb. 14, 2013) (explaining

that issue of whether officers’ conduct constituted wanton and willful disregard of

human rights that would allow the city immunity is a question of fact for the jury);

Kastritis v. City of Daytona Beach Shores, 835 F. Supp. 2d 1200, 1226 (M.D. Fla.

2011) (unreasonableness of search could support a jury finding of willful and

wanton conduct on the part of the officer); McGhee v. Volusia County, 679 So. 2d

729, 733 (Fla. 1996) (explaining that sheriff is only immune in very limited

circumstances, and concluding that issue of whether deputy acted in bad faith, with

malicious purpose, or in manner exhibiting wanton or willful disregard of human

rights, safety, or property when he kicked handcuffed plaintiff presented question of

fact for the jury). Consequently, the cross motions for summary judgment on this

claim are denied.

Count V – Monell Claim Against Sheriff

      In Count V, Plaintiff asserts a § 1983 claim against the Sheriff, in his official

capacity, alleging that the Sheriff failed to train deputies on the use of force that

may be constitutionally inflicted on handcuffed detainees or arrestees. The Sheriff

moves for summary judgment on the Monell claim, arguing that Plaintiff has failed

to and cannot establish that the Sheriff had notice of any pattern of similar

constitutional violations.




                                       Page 6 of 10
      Under Monell, “[l]ocal governing bodies . . . can be sued directly under

§ 1983 for monetary, declaratory, or injunctive relief . . . pursuant to a

governmental ‘custom’ even though such a custom has not received formal approval

through the body’s official decisionmaking channels.” Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 690-91 (1978). Municipalities can only be held liable, however, where

“action pursuant to official municipal policy of some nature caused a constitutional

tort;” it cannot be liable under § 1983 on a respondeat superior theory because it

employs a tortfeasor. Id. at 691. “Supervisor liability arises only ‘when the

supervisor personally participates in the allege constitutional violation or when

there is a causal connection between the actions of the supervising official and the

alleged constitutional deprivation.’” Gross v. Jones, No. 3:18-cv-594-J-39PDB, 2018

WL 2416236, at *4 (M.D. Fla. May 29, 2018) (quoting Mathews v. Crosby, 480 F.3d

1265, 1270 (11th Cir. 2007)). Consequently, “to impose § 1983 liability on a local

government body, a plaintiff must show: (1) that his constitutional rights were

violated; (2) that the entity had a custom or policy that constituted deliberate

indifference to that constitutional right; and (3) that the policy or custom caused the

violation.” Scott v. Miami-Dade Cty., No. 13-CIV-23013-GAYLES, 2016 WL

9446132, at *3 (S.D. Fla. Dec. 13, 2016).

      To demonstrate a policy or custom, “it is generally necessary to show a

persistent and wide-spread practice; random acts or isolated incidents are

insufficient.” Id. at *4. The requisite causal connection can be established “when a

history of widespread abuse puts the responsible supervisor on notice of the need to




                                       Page 7 of 10
correct the alleged deprivation, and he fails to do so.” Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003) (internal quotation omitted). “Alternatively, the causal

connection may be established when a supervisor’s custom or policy results in

deliberate indifference to constitutional rights or when facts support an inference

that the supervisor directed the subordinates to act unlawfully or knew the

subordinates would act unlawfully and failed to stop them from doing so.” Id.

(internal quotation and citation omitted).

      Under certain limited circumstances, a municipality’s failure to “train certain

employees about their legal duty to avoid violating citizens’ rights may rise to the

level of an official government policy for purposes of § 1983.” Connick v. Thompson,

563 U.S. 51, 61 (2011). That being said, “a municipality’s culpability for a

deprivation of rights is at its most tenuous where a claim turns on a failure to

train.” Id. (citing Oklahoma City v. Tuttle, 471 U.S. 808, 822-23 (1985)). With

regard to a failure to train claim, “a supervisor can be held liable for failing to train

his or her employees ‘only where the failure to train amounts to deliberate

indifference to the rights of the persons with whom the [officers] come into contact.’”

Keith v. DeKalb County, 749 F.3d 1034, 1052 (11th Cir. 2014) (quoting City of

Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989)). As such, a plaintiff asserting a

failure to train claim “must demonstrate that the supervisor had ‘actual or

constructive notice that a particular omission in their training program causes [his

or her] employees to violate citizens’ constitutional rights,’ and that armed with




                                       Page 8 of 10
that knowledge the supervisor chose to retain that training program.” Id. (quoting

Connick v. Thompson, 563 U.S. at 61).

      Plaintiff claims that her constitutional rights were violated through a custom

or policy of the Sheriff – namely, his failure to adequately train deputies on how to

perform physical takedowns of handcuffed detainees. To support her claim, she

points to six incidents that she believes demonstrate a pattern of incidents in which

handcuffed detainees were injured during takedowns, and she argues that the

Sheriff had knowledge or should have had knowledge of these incidents based on

certain reports he received.

      The Court has very carefully reviewed the details of these incidents and the

reports. A significant amount of time was devoted to exploration of this issue

during the hearing on this motion. There is no evidence that the Sheriff reviewed

these reports and had actual notice of the incidents. Moreover, based on the nature

of these reports, the Sheriff could not have constructive notice of similar

constitutional violations. The reports identify incidents where force was used, but

they do not sufficiently describe the nature of the incident underlying the use of

force – it is not clear from looking at these reports that the incidents of force were

related to handcuffed detainees. Moreover, having heard details about these

incidents, the Court concludes that these six incidents are not sufficiently similar to

the violation at issue here and cannot have put the Sheriff on notice that specific

training was necessary to avoid the alleged constitutional violation. The Sheriff’s

motion for summary judgment is granted as to this ground.




                                       Page 9 of 10
      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

   (1) “Defendant’s, Bob Gualtieri, as Sheriff of Pinellas County, in his Official

      Capacity, Motion for Final Summary Judgment” (Doc. 97) is hereby

      GRANTED IN PART and DENIED IN PART. The motion is granted to

      the extent that summary judgment shall be entered in favor of Defendant,

      and against Plaintiff, on Count V of the second amended complaint. The

      Court will enter a final judgment once all claims have been resolved. The

      motion is otherwise denied.

   (2) “Plaintiff’s Motion for Summary Judgment on Count One of Her Second

      Amended Complaint” (Doc. 101) is hereby DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 3rd day of

June, 2021.




                                           TOM BARBER
                                           UNITED STATES DISTRICT JUDGE




                                     Page 10 of 10
